Exhibit 10.7

CONSENT AND ACKNOWLEDGMENT AND EIGHTH AMENDMENT TO LOAN

AGREEMENT

(WBCMT 2007-C33, Loan No. 069000011)

(84 Lumber)

THIS CONSENT AND ACKNOWLEDGMENT AGREEMENT AND EIGHTH AMENDMENT TO LOAN AGREEMENT
(this “Agreement”) is entered into as of this 25th day of September, 2012 (the
“Effective Date” or the “Offering Date”), by and among U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF WACHOVIA BANK COMMERCIAL
MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-C33,
having an address at c/o Wells Fargo Bank, N.A., Wells Fargo Commercial Mortgage
Servicing, MAC D 1086-120, 550 S. Tryon Street, 14th Floor, Charlotte, NC 28202,
Re: WBCMT 2007-C33, Loan No. 069000011 (“Lender”), SPIRIT SPE PORTFOLIO 2007-2,
LLC, a Delaware limited liability company (“Borrower”), SPIRIT REALTY CAPITAL,
INC. (f/k/a Spirit Finance Corporation), a Maryland corporation (“Existing
Guarantor”), and SPIRIT REALTY, L.P., a Delaware limited partnership (“New
Guarantor” and, together with Existing Guarantor, individually or collectively,
as the context may require, “Guarantor”), each having an address at 14631 North
Scottsdale Road, Suite 200, Scottsdale, Arizona 85254.

RECITALS

A. Pursuant to that certain Loan Agreement (the “Original Loan Agreement”),
dated as of April 27, 2007 (the “Loan Closing Date”), between Borrower and
Barclays Capital Real Estate Inc., a Delaware corporation (“Original Lender”),
Original Lender made a loan to Borrower in the original principal amount of One
Hundred Fifty Million Seventeen Thousand Nine Hundred Forty Two and No/100 U.S.
Dollars ($150,017,942.00) (the “Loan”). The Loan is evidenced by that certain
Promissory Note (the “Original Note”), dated as of the Loan Closing Date, by
Borrower in favor of Original Lender in the original principal amount of One
Hundred Fifty Million Seventeen Thousand Nine Hundred Forty Two and No/100 U.S.
Dollars ($150,017,942.00), which Original Note was split and replaced, pursuant
to the terms of that certain Note Splitter and First Amendment to Loan Agreement
and Other Loan Documents dated as of August 22, 2007 (the “Note Splitter
Agreement”), by that certain Replacement Promissory Note (Note A-1) (the
“A-Note”) and that certain Replacement Promissory Note (Note A-2) (the “B-Note”,
together with the A-Note, individually or collectively sometimes referred to
herein as the “Note”), each in the principal amount of Seventy Five Million
Eight Thousand Nine Hundred Seventy One and No/100 U.S. Dollars
($75,008,971.00).

B. The Original Loan Agreement and other loan documents were further modified
and amended by that certain Second Amendment to Loan Agreement and Other Loan
Documents dated as of June 2, 2008 (the “Second Amendment”), that certain Third
Amendment to Loan Agreement and Other Loan Documents dated as of June 11, 2008
(the “Third Amendment”), that certain Fourth Amendment to Loan Agreement and
Other Loan Documents dated as of November 10, 2008 (the “Fourth Amendment”),
that certain Fifth Amendment to Loan Agreement and Other Loan Documents dated as
of November 30, 2009 (the “Fifth Amendment”), that certain Sixth Amendment to
Loan Agreement and Other Loan Documents dated as of October 14, 2010 (the “Sixth
Amendment”),



--------------------------------------------------------------------------------

and that certain Seventh Amendment to Loan Agreement and other Loan Documents
dated as of May 3, 2012 (the “Seventh Amendment”). The Original Loan Agreement
as modified by the Note Splitter Agreement, the Second Amendment, the Third
Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment and
any subsequent amendments, modifications, consolidations, replacements or
renewals thereof, are collectively referred to herein as the “Loan Agreement.”

C. Lender is the current holder of the A-Note, and LNR Partners, LLC, a Florida
limited liability company (“Servicer”) is special servicer and services the Loan
for and on behalf of Lender, as the holder of the A-Note and for and on behalf
of the current holder of the B-Note.

D. The Loan is secured by, among other things, the Security Instrument
encumbering the Property.

E. Existing Guarantor collectively owns, directly or indirectly, one hundred
percent (100%) of the equity interests in Borrower.

F. Existing Guarantor and New Guarantor shall effectuate certain upper-tier
restructuring and the merger of certain entities into New Guarantor in order to
allow the current beneficial owners of Existing Guarantor to hold such interests
in Existing Guarantor directly instead of through intervening entities and to
consolidate the operations of Existing Guarantor (“Upper Tier Merger”) pursuant
to the documents described on Exhibit A attached hereto.

G. Pursuant to that certain Contribution Agreement dated September 25, 2012,
(the “Contribution Agreement”), between Existing Guarantor and Spirit General OP
Holdings, LLC, a Delaware limited liability company (“OP Holdings”), Existing
Guarantor, as the sole member of Spirit Finance Acquisitions, LLC, a Delaware
limited liability company (“SFA”), the sole member of Borrower, desires to
contribute (the “Contribution”) to OP Holdings a portion of the limited
liability company interests of SFA as more particularly set forth on Exhibit I
to the Contribution Agreement (the “Contributed Interests”).

H. Immediately following the Contribution, SFA shall be converted (the
“Conversion”) from a Delaware limited liability company to New Guarantor, a
Delaware limited partnership, and OP Holdings shall become the general partner
of New Guarantor and enter into an Agreement of Limited Partnership with
Existing Guarantor, as special limited partner, and certain parties to be added
at a subsequent time as additional limited partners.

I. Existing Guarantor desires to cause an equity offering (and potentially a
concurrent private placement of up to $40 million to its current owners (the
“Private Placement”)) of the common stock of Existing Guarantor in the gross
amount of up to approximately $500 million (the “Offering”) in accordance with
the terms of the Form S-11 Registration Statement filed with the Securities and
Exchange Commission on March 15, 2012 under Registration No. 333-177904, as
amended through the Offering Date (the “Form S-11”).

J. Existing Guarantor also desires to pay off (the “Term Loan B Payoff”) the
Term Loan B (as such term is defined in the Form S-11) as described in the Form
S-11, to convert Term Loan C (as such term is defined in the Form S-11) into
public shares of Existing Guarantor in connection with the Offering (the “Term
Loan C Conversion”) and to change its name to “Spirit Realty Capital, Inc.” (the
“Name Change”).

 

2



--------------------------------------------------------------------------------

K. Some or all of the Contribution, the Conversion, the Offering, the Term B
Loan Payoff and/or the Term Loan C Conversion are prohibited by the terms of the
Loan Documents (as defined below) without first obtaining Lender’s prior written
consent.

L. Lender has agreed to consent to (i) Upper Tier Merger, (ii) the Contribution,
(iii) the Conversion, (iv) the Offering, (v) the Term Loan B Payoff, (vi) the
Term Loan C Conversion, (vii) the Name Change, and (viii) certain other matters
set forth herein (collectively, the “Requested Actions”), under the terms and
conditions hereof.

M. Upon consummation of the Requested Actions, Guarantor will directly and/or
indirectly collectively own 100% of the equity interests in Borrower, and
Guarantor will derive substantial benefit from the Requested Actions.

N. The Note, the Security Instrument, the Loan Agreement, the Loan Documents
described in the Loan Agreement and all other documents executed by Borrower
and/or others in connection with the Loan in effect and as amended prior to the
date hereof are hereafter collectively referred to as the “Original Loan
Documents.” The Original Loan Documents, as further amended by this Agreement,
and any and all other documents executed in connection with this Agreement, all
as same may be further modified, amended, restated, consolidated, renewed, or
replaced are hereafter collectively referred to as the “Loan Documents.”

O. All capitalized terms used herein, but not defined herein, shall have the
meanings given such terms in the Loan Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Consent to the Requested Actions. Subject to each of the terms and conditions
set forth herein, Lender hereby consents to the Requested Actions. Furthermore,
the parties hereto agree that Lender’s consent to the Requested Actions is a one
time consent restricted to the Requested Actions, and such consent shall not
otherwise constitute a consent, waiver or modification of any right, remedy or
power of Lender under any of the Loan Documents or otherwise.

2. Representations and Warranties.

(a) Borrower Organizational Documents. Borrower represents and warrants to
Lender that as of the Offering Date, the certificate of formation, the articles
of organization, the limited liability company agreement, and any other
organizational documents of Borrower delivered to Lender in connection with the
making of the Loan have not been amended, modified or revoked since the Loan
Closing Date, other than any such amendment or modification that was effectuated
in accordance with the Loan Documents and is attached as an exhibit to the
officer’s certificate delivered to Lender in connection with this

 

3



--------------------------------------------------------------------------------

Agreement. There has not been and will be no change in the Independent Managers
of Borrower in connection with the Requested Actions. The Independent Managers
of Borrower continue to be Suzanne M. Hay and William Popeo. Borrower further
represents and warrants to Lender that none of Borrower’s organizational
documents will be amended, modified or revoked in connection with the Requested
Actions.

(b) Execution, Delivery, Authority, No Violations. Each of Borrower and each
Guarantor represents and warrants to Lender that as of the Offering Date: (i) it
is or will be duly formed, validly existing and in good standing as a limited
liability company, limited partnership, or corporation, as applicable, under the
laws of the state of its formation, with full power and authority to own its
assets and conduct its business, and is duly qualified in all jurisdictions in
which the ownership or leasing of its property or the conduct of its business
requires such qualification; (ii) this Agreement and the other documents
executed in connection with the Requested Actions by such entity have been duly
executed and delivered and constitute the legal, valid and binding obligations
of such entity, enforceable against such entity in accordance with their terms,
except as such enforcement may be limited by bankruptcy, insolvency, moratorium
or other laws affecting the enforcement of creditors’ rights, or by the
application of the rules of equity; (iii) the execution and delivery of this
Agreement and the other documents executed in connection herewith by such
entity, and the performance of its respective obligations hereunder and
thereunder, and the consummation of the Requested Actions contemplated
hereunder, (A) have been duly authorized by all requisite organizational action
on the part of such entity and will not violate any provision of any applicable
legal requirements, decree, order, injunction or demand of any court or other
governmental authority applicable to such entity or any organizational document
of such entity and (B) do not require any consent, approval, authorization or
order of any court, governmental authority or any other Person, other than for
those which have already been obtained by such entity prior to the Offering
Date; and (iv) except to the extent modified by this Agreement or as may have
been previously modified by written agreement executed by Borrower and Lender or
any predecessor of Lender, the terms of the Original Loan Documents remain
unmodified and the respective obligations of Borrower and Guarantor under the
Loan Documents remain in full force and effect in accordance with the terms and
provisions thereof.

(c) Property Agreements. Each of Borrower and each Guarantor represents and
warrants to Lender that as of the Offering Date except as listed on Schedule 1
attached hereto, no consent, approval or authorization to the Requested Actions
or the execution and delivery of this Agreement and the other documents executed
in connection herewith by such entity, and the performance of its respective
obligations hereunder and thereunder, and the consummation of the Requested
Actions contemplated hereunder is required pursuant to any material agreement of
Borrower.

(d) Liens. Borrower has not received written notice, and has no actual knowledge
of, any mechanics’ liens or liens for unpaid taxes or assessments encumbering
the Property other than those not yet due and payable, the Permitted
Encumbrances and any matters reflected on any title commitment, title report or
title endorsement delivered to and accepted in writing by Lender in connection
with this Agreement, nor has Borrower received written notice of a Lien or
notice of intent to file a

 

4



--------------------------------------------------------------------------------

Lien against all or any portion of the Property that is not expressly permitted
under the Loan Documents. Borrower has not filed or caused to be filed or
conducted any acts or omitted to perform any obligations which would cause
others to have the right to file a Lien against all or any portion of the
Property that is not expressly permitted under the Loan Documents.

(e) Condemnation Proceedings. Borrower has received no notice of any pending or,
to the knowledge of Borrower, threatened condemnation proceedings or annexation
proceedings affecting all or any portion of the Property, nor has Borrower
entered into any agreements in connection with any such proceedings to convey
any portion of the Property, or any rights thereto to any person or entity,
including, without limitation, any government or governmental agency that is not
permitted under the Loan Documents.

(f) Transfer of Interests. Except for the Requested Actions, Borrower has not
pledged, sold, conveyed or otherwise encumbered or transferred except as may be
expressly permitted in Loan Documents, and will not pledge, sell, convey or
otherwise encumber or transfer all or any part of the direct or indirect
interests in Borrower or the Property, without first having obtained or without
obtaining the prior written consent of Lender except as expressly permitted in
Loan Documents.

(g) Legal Proceedings. There are no pending or, to Borrower’s knowledge,
threatened suits, judgments, arbitration proceedings, administrative claims,
executions or other legal or equitable actions or proceedings against Borrower
or the Property, which have not been disclosed to Lender in writing and which,
if adversely determined, would materially impair either the Property or
Borrower’s ability to perform its covenants or obligations hereunder or under
the Loan Documents.

(h) Compliance with Laws. To Borrower’s knowledge, Borrower, the Property and
Borrower’s use thereof and operations thereat comply in all material respects
with all applicable Legal Requirements.

(i) Original Loan Document Representations and Warranties. Borrower represents
and warrants to Lender that the representations and warranties made by Borrower
and set forth in the Loan Agreement or in any of the other Loan Documents (as
qualified or excluded as set forth in Schedule 2 attached hereto) are true and
correct in all material respects as if made by Borrower on and as of the
Effective Date, except as to matters that relate to a specific date or time or
that are expected by their nature to change or become inapplicable with the
passage of time.

(j) Financial Statements. Each of Borrower and each Guarantor represents and
warrants to Lender that the financial statements of Borrower and of each
Guarantor, and any of their respective affiliates most recently delivered to
Lender on or prior to the date hereof: (i) are true, correct and complete, in
all material respects; (ii) accurately present the financial condition of such
entities as of the date of such statements; and (iii) have been prepared in
accordance with generally accepted accounting principles consistently applied or
other accounting standards expressly approved by Lender in writing, except, in
the case of financial statements other than annual audited financial statements,
for the absence of footnotes and normal year-end adjustments. Borrower and each
Guarantor further represent and warrant to Lender that, since the date of such
financial statements, there has been no material adverse change in the financial
condition of Borrower, of any Guarantor, or any of their affiliates.

 

5



--------------------------------------------------------------------------------

(k) Information. Each of Borrower and each Guarantor represents and warrants to
Lender that no information provided by or on behalf of Borrower or any Guarantor
to Lender in connection with the Requested Actions, or the amendments herein,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make such information not misleading in any material respect.

(l) No Defaults. Borrower and each Guarantor represent and warrant to Lender
that, as of the Offering Date, no Event of Default has occurred and remains
uncured under any of the Original Loan Documents.

(m) Borrower Organizational Chart. Borrower represents and warrants to Lender
that (i) the organizational chart attached hereto as Schedule 3 relating to
Borrower, Existing Guarantor and the other named persons and/or entities therein
is true, correct and complete immediately prior to the consummation of the
Requested Actions, and (ii) the organizational chart attached hereto as Schedule
4 relating to Borrower, Guarantor and the other named persons and/or entities
therein is true, correct and complete upon consummation of the Requested
Actions.

(n) Requested Actions Documents. Borrower represents and warrants that it has
delivered to Lender all material documents executed and/or delivered by
Borrower, Existing Guarantor or New Guarantor in connection with the Requested
Actions.

(o) No Material Adverse Effect. Each of Borrower and each Guarantor represents
and warrants to Lender that the consummation of the Requested Actions will not,
(i) adversely affect the use, possession, ownership or operation of the Property
in any material way under or with respect to the Loan Documents, (ii) affect any
right, privilege, benefit, liability or obligation of the owner of the Property
under or with respect to the Loan Documents, or (iii) deprive Lender of any
direct or indirect benefits of, or rights under, any of the Loan Documents
except as expressly agreed to by Lender in writing.

(p) Financial Certification. None of Borrower, any Guarantor, or of any managing
member, general partner or controlling stockholder of Borrower or of any
Guarantor is currently a debtor in any bankruptcy, reorganization, insolvency or
similar proceeding. As of the date hereof there is no material outstanding
litigation affecting the Property or Borrower. None of Borrower or any Guarantor
is presently insolvent, and the proposed Requested Actions will not render
Borrower or any Guarantor insolvent.

(q) Required Repairs. Borrower has timely and fully completed the Required
Repairs described in Section 7.1.1 of and Schedule II to the Loan Agreement, and
has provided evidence of such completion to Lender or to any of Lender’s
predecessors-in- interest.

(r) No Prohibited Persons or Embargoed Persons. Each of Borrower and each
Guarantor represents and warrants, with respect to itself, to Lender that as of
the date hereof none of Borrower or any Guarantor is a Prohibited Person (as
hereinafter defined), and each of Borrower and each Guarantor, are and have been
since their respective dates of formation in full compliance with all applicable
orders, rules, regulations and recommendations of The Office of Foreign Assets
Control of the U.S. Department of the

 

6



--------------------------------------------------------------------------------

Treasury. Each of Borrower and each Guarantor represents and warrants, with
respect to itself, to Lender that, as of the date hereof and at all times
throughout the term of the Loan, including after giving effect to any transfers
or other conveyances permitted or consented to pursuant to the Loan Documents
(including the Requested Actions), (i) none of the funds or other assets of
Borrower or of any Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder with the result that the investment in Borrower (whether
directly or indirectly) is prohibited by law or the Loan is in violation of law
(any such person, entity or government, an “Embargoed Person”); (ii) no
Embargoed Person has any interest of any nature whatsoever in Borrower or in any
Guarantor with the result that the investment in Borrower or in any Guarantor
(whether directly or indirectly) is prohibited by law or the Loan is in
violation of law; and (iii) none of the funds of Borrower or of any Guarantor
has been derived from any unlawful activity with the result that the investment
in Borrower or in any Guarantor (whether directly or indirectly) is prohibited
by law or the Loan is in violation of law. As used herein, the term “Prohibited
Person” shall mean any person: (i) listed in the Annex to, or otherwise subject
to the provisions of, Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism;
(ii) that is named as a “specifically designated national (“SDN)” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website
(http://www.treasury.gov/ofac/downloads/t11sdn.pdf) or at any replacement
website or other replacement official publication of such list or that is named
on any other governmental authority list issued after September 11, 2001;
(iii) acting, directly or indirectly, in contravention of any and all money
laundering and anti-terrorist legal requirements of the United States or any
applicable foreign jurisdiction, including the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, as amended from time to time, and those issued by the U.S. Office of
Foreign Assets Control and the U.S. Department of Treasury, all as amended from
time to time, or terrorist organizations or narcotics traffickers, including
those persons that are included on any relevant lists maintained by the United
Nations, North Atlantic Treaty Organization, Financial Action Task Force on
Money Laundering, U.S. Office of Foreign Assets Control, U.S. Securities and
Exchange Commission, U.S. Federal Bureau of Investigation, U.S. Central
Intelligence Agency, U.S. Internal Revenue Service, all as may be amended or
superseded from time to time; or (iv) that is owned or controlled by, or acting
for or on behalf of, any person described in clause (i), (ii) or (iii) above.
The foregoing representations in this Section 2(r) shall be limited to the
knowledge (and, with respect to clause (i), without investigation) of the party
making such representation with respect to: (i) any holder of at least ten
percent (10%) of the publicly traded shares of an entity based on applicable SEC
filings (a “Ten Percent Holder”), (ii) the holders of limited partnership
interests in any “operating partnership” which holders are not controlled by any
Guarantor, and (iii) joint venture partners which are not controlled by
Guarantor. The foregoing representations in this Section 2(r) shall exclude
interests in publicly traded companies other than Ten Percent Holders.

 

7



--------------------------------------------------------------------------------

(s) Deliverables. Neither Borrower nor Existing Guarantor, nor anyone on behalf
of Borrower or Existing Guarantor, has obtained any property condition reports
or environmental assessments in connection with the Requested Actions

(t) Private Placement. The shares of common stock, if any, issued pursuant to
the Private Placement have no greater value or voting or other rights than the
shares issued to the public in the Offering.

(u) Credit Facility. On the Offering Date, New Guarantor has available cash or
available funds from a revolving credit facility reasonably approved by Lender
(the “Credit Facility”) of not less than $75 million and such Credit Facility is
not secured by any direct or indirect interest in Borrower or the Property,
other than as expressly permitted by the Loan Documents. All conditions that
must have occurred or must be satisfied, prior to the funds under the Credit
Facility being “available” have occurred or have been satisfied or waived by the
applicable lender, but such funds have not in fact been disbursed to New
Guarantor prior to the Offering Date. The Credit Facility is not secured by a
lien on the property or any portion thereof or any direct or indirect interest
in Borrower.

3. Conditions Precedent. The following are conditions precedent that must be
satisfied on or prior to the consummation of the Requested Actions. If any of
the conditions described in this Section 3 are not satisfied, this Agreement
shall be null and void and be without any force or effect, except with respect
to Borrower’s obligations to pay those costs and expenses set forth in
Section 13 below (which shall be unconditional and survive notwithstanding
termination of this Agreement due to failure to satisfy the conditions of this
Section 3):

(a) The Offering Date shall occur prior to September 30, 2012 (the “Outside
Offering Date”), provided, however, Lender shall not unreasonably withhold its
consent to an extension of the Outside Offering Date to December 31, 2012,
provided that (i) no Event of Default has occurred and is continuing,
(ii) Borrower requests such extension in writing at least thirty (30) days prior
to the Outside Offering Date, (iii) Borrower can provide satisfactory evidence
to Lender, except to the extent Lender otherwise agrees in writing, that there
have been no material or adverse changes to (A) to the financial condition of
Existing Guarantor, (B) the financial condition of the tenants occupying the
Property, (C) the Property or any portion thereof, or (D) the terms of the
Offering as reflected in the Form S-11, and (iv) Lender obtains all third party
consents required by Lender.

(b) Lender’s receipt of all of the costs and expenses set forth in Section 13
below;

 

8



--------------------------------------------------------------------------------

(c) On or simultaneously with the Offering Date, Existing Guarantor shall
receive funding proceeds of no less than $400 million (up to $40 million of
which can be through the Private Placement), such that, upon the consummation of
the Requested Actions, the cash gross proceeds to Existing Guarantor from the
sale of its publicly traded (or privately placed) common stock will be at least
$400 million (satisfaction of this condition shall be evidenced by Lender’s
receipt of a certificate and/or other evidence in form and substance reasonably
approved by Lender confirming such minimum IPO (and private placement) raise of
$400 million);

(d) On or simultaneously with the Offering Date, Lender shall have received
satisfactory evidence that Term Loan B has been paid in full and the Term Loan C
has been converted to publicly traded common stock in Existing Guarantor in
accordance with and as described in the Form S-11 leaving Existing Guarantor and
New Guarantor outstanding indebtedness for borrowed money in an amount not to
exceed the maximum amount available under the Credit Facility;

(e) On or simultaneously with the Offering Date, New Guarantor shall have
available cash or available funds from the Credit Facility of not less than $75
million. Funds under the Credit Facility will be deemed to be “available” at the
close of business on the Offering Date only if funds are fully available to be
disbursed and lent to New Guarantor pursuant to the terms of the Credit
Facility, with all conditions that must have occurred or must be satisfied,
prior to such funds being disbursed having occurred or having been satisfied, or
waived by the applicable lender, but such funds have not in fact been disbursed
to Existing Guarantor on or prior to the Offering Date;

(f) Lender’s receipt of reasonably satisfactory written evidence from Borrower
that on the Transfer Date all insurance coverage required under Section 6.1 of
the Loan Agreement continues to be in full force and effect notwithstanding the
consummation of the Requested Actions;

(g) Lender’s receipt of satisfactory evidence of the filing of the documents
evidencing the Conversion with the government office that processes, files and
maintains records of such conversions in the State of Delaware and of certified
copies of the properly filed Conversion documents;

(h) Lender’s receipt of satisfactory evidence that after consummation of the
Requested Actions, (i) New Guarantor shall be the sole member of Borrower,
(ii) OP Holdings is the sole general partner of New Guarantor, (iii) Existing
Guarantor is the sole member of OP Holdings, and (iv) no one Person or group of
affiliated Persons will own more than forty-nine percent (49%) of the shares of
stock of Existing Guarantor or, except Existing Guarantor, more than forty-nine
percent (49%) of the ownership interests in New Guarantor;

(i) Execution and delivery to Lender of an original non-consolidation opinion
issued by Richards, Layton & Finger, P.A. in the form attached hereto;

(j) Execution and delivery to Lender of enforceability and authority opinion as
to Borrower and each Guarantor issued by Latham & Watkins LLP or local counsel,
as applicable in a form reasonably acceptable to Lender;

 

9



--------------------------------------------------------------------------------

(k) Delivery to Lender of the executed agreed upon forms of endorsements to the
Lender’s existing loan title policies and/or title searches (only title searches
will be delivered to Lender for the properties located in New York) in the forms
that were delivered to and approved by Lender;

(l) No Event of Default shall have occurred and be continuing; and

(m) Each of Borrower and each Guarantor shall deliver or cause to be delivered
to Lender an officer’s certificate and an omnibus guarantor’s certificate in
forms reasonably acceptable to Lender certifying to Lender that the Requested
Actions have been consummated and that all of the foregoing conditions precedent
have been satisfied, which certificate shall include certificates of good
standing for Borrower and each Guarantor and all parties signing on behalf of
such entities for each State dated no more than 30 days prior to the Offering
Date.

4. Transfer Taxes. Without limiting anything set forth in the Loan Documents,
Borrower shall pay any transfer tax now or hereafter due and payable in
connection with the Requested Actions for which Borrower is directly liable. To
the extent that Borrower fails to pay such transfer taxes, Guarantor shall pay
such taxes within fifteen (15) days of notice from Lender that such tax has not
been timely paid.

5. Breach of this Agreement. If (i) any representation or warranty in this
Agreement shall have been false or misleading in any material respect when made
and such inaccuracy is not cured within 30 days (except for any intentional
misrepresentation which shall not be subject to any cure period), or (ii) there
shall be a default by Borrower or by any Guarantor of a covenant in this
Agreement, at Lender’s option, an Event of Default shall exist.

6. Intentionally Deleted.

7. Amendments to Loan Documents. Borrower, each Guarantor and Lender agree (or
to the extent they are not a party thereto, acknowledge) that the Loan Documents
are hereby amended as of the Offering Date as follows:

(a) The following definitions are added to Section 1.1 of the Loan Agreement in
the appropriate alphabetical order:

“Consent Agreement” shall mean that certain Consent and Acknowledgment Agreement
dated as of September 25, 2012, by and among Lender, Borrower, Existing
Guarantor, and New Guarantor.”

(b) The Borrower organizational chart attached to the Loan Agreement as Schedule
III is hereby replaced and substituted with the Borrower organizational chart
attached hereto as Schedule 4.

(c) The definition of “Guarantor” as set forth in Sections 1.1 of the Loan
Agreement is hereby deleted in its entirety and the following is inserted in its
place:

 

10



--------------------------------------------------------------------------------

“Guarantor” shall mean jointly and severally Spirit Realty Capital, Inc., a
Maryland corporation and Spirit Realty, L.P., a Delaware limited partnership and
any other entity guaranteeing any payment or performance obligation of Borrower
and executing and delivering the Guaranty or any guaranty of the Loan.”

(d) The following is hereby added as Section 5.2.10(f) of the Loan Agreement:

“Notwithstanding any provision in any Loan Document, the following transfers
shall constitute permitted transfers (subject only to any conditions set forth
below) and shall not require Lender’s consent or the payment of a transfer fee
of any kind in connection therewith:

(1) the issuance, Sale or Pledge (each, a “REIT Share Transfer”) of any shares
of common stock (the “REIT Shares”) in Spirit Realty Capital, Inc. (f/k/a Spirit
Finance Corporation) a Maryland corporation (the “REIT”) (other than a Pledge to
secure corporate or other debt of the REIT, the OP (as hereinafter defined),
Spirit Holdings (as hereinafter defined) or Borrower) so long as (A) at the time
of the REIT Share Transfer, the REIT Shares are listed on the New York Stock
Exchange or any other nationally recognized stock exchange (any such stock
exchange, a “Recognized Stock Exchange”), or, after written notice to Lender,
such REIT Shares are traded over the counter and listed in the National
Association of Securities Dealers Automatic Quotations and registered with the
Securities and Exchange Commission, and (B) the REIT Share Transfer does not
result in or cause a Change of Control;

(2) the issuance, Sale or Pledge (each an “OP Transfer”), of any limited
partnership interests (the “OP Interests “) in Spirit Realty, L.P. a Delaware
limited partnership (the “OP”) (other than a Pledge to secure corporate or other
debt of the REIT, the OP, Spirit Holdings or Borrower), so long as (A) at the
time of the OP Transfer, the REIT Shares are listed on a Recognized Stock
Exchange, or, after written notice to Lender, such REIT Shares are traded over
the counter and listed in the National Association of Securities Dealers
Automatic Quotations and registered with the Securities and Exchange Commission,
and (B) the OP Transfer does not result in or cause a Change of Control; and

(3) the issuance, Sale or Pledge (each a “Preferred Share Transfer”), of any
shares of Permitted Preferred Stock (the “Preferred Shares”) in the REIT (other
than a Pledge to secure corporate or other debt of the REIT, the OP, Spirit
Holdings or

 

11



--------------------------------------------------------------------------------

Borrower) so long (A) at the time of the Preferred Share Transfer, the REIT
Shares are listed on a Recognized Stock Exchange, or, after written notice to
Lender, such REIT Shares are traded over the counter and listed in the National
Association of Securities Dealers Automatic Quotations and registered with the
Securities and Exchange Commission, and (B) the Preferred Share Transfer does
not result in or cause a Change of Control.

For purposes of clause (3) hereof, the term “Permitted Preferred Stock” means
(i) the non-voting preferred stock in the REIT issued and outstanding solely to
maintain its status as a real estate investment trust, and (ii) other preferred
stock in the REIT so long as the terms upon which such preferred stock were
issued do not grant the holders thereof any voting rights, other than the right
to vote for two members of the Board of Directors (which will not constitute a
majority or control of the Board of Directors or the REIT) of the REIT in the
event of a failure in the payment of dividends on the preferred stock for 6
consecutive quarters or if the REIT fails to timely and fully redeem such
preferred stock.

For purposes of this Section 5.2.10, a “Change of Control” shall occur when:
(i) the OP is no longer the sole member of Borrower, (ii) Spirit General OP
Holdings, LLC, a Delaware limited liability company (“Spirit Holdings”) is no
longer the sole general partner of the OP, (iii) the REIT’s direct interest in
the OP and/or its indirect interest in Borrower falls below 51%, (iv) the REIT
and OP are no longer the guarantors/indemnitors of the Loan, (v) one Person or
group of affiliated Persons (other than the REIT, which owns more than 49% of
the OP Interests on the Offering Date (as such term is defined in the Consent
Agreement) acquires more than 49% of the REIT Shares or the OP Interests in one
or a series of transactions, (vi) the individuals comprising the Board of
Directors of the REIT, as the same exists for the twelve (12) month period
immediately prior to the REIT Share Transfer, fail to represent a majority of
the Board of Directors of the REIT as of the date of completion of the REIT
Share Transfer and for a period of six (6) months following the REIT Share
Transfer, subject to the terms of the last sentence of this paragraph, or
(vii) if the REIT enters into a merger, consolidation or other business
combination, or a sale of all or substantially all of the REIT’s assets and/or
ownership interests which results in the REIT or the OP not being the surviving
entity or Borrower otherwise no longer being controlled by the REIT, or
(viii) there is any other change of Control of Borrower, Guarantor, any
Principal or the Property, which is not otherwise permitted by the terms of the
Loan Documents or this Agreement. For purposes of determining the occurrence of
(vi) above, the following shall be expressly

 

12



--------------------------------------------------------------------------------

excluded: any change in directors resulting from (w) the death or incapacity of
any director and/or (x) the resignation or removal of or refusing to stand or
failure to be re-nominated for reelection of the Board of any director for
reasons unrelated to a REIT Share Transfer, provided any replacement director
has been approved by a vote of at least a majority (or such higher percentage as
may be required by the governing documents of the REIT) of the board of
directors of the REIT then in office.

In addition to the occurrence of any of the foregoing events causing a “Change
of Control,” the occurrence of any of the foregoing events, without first having
obtained the prior written consent of Lender, shall also constitute an Event of
Default under Section 8.1(a)(iv) of the Loan Agreement and an event for which
Borrower shall be personally liable for the entire Debt under Section 9.4(c) of
the Loan Agreement and Guarantor shall be personally liable for the entire Debt
under the terms of the Guaranty.

None of a REIT Share Transfer, a Preferred Share Transfer or an OP Transfer
shall relieve Borrower or Guarantor of any of their respective obligations and
liabilities under this Agreement or any of the other Loan Documents or under
Article 5 of the Loan Agreement.

(e) Sections 5.2.10(c)(iv), c(v), c(vi) and c(vii) and Section 5.2.10(e) of the
Loan Agreement are hereby deleted.

(f) Section 9.4(c)(iii) of the Loan Agreement is hereby amended as follows:

“(iii) in the event of a Transfer other than as expressly permitted pursuant to
Section 5.2.10(c) or 5.2.10(f) hereof;”.

(g) Section 10.6 of the Loan Agreement is hereby amended to delete the addresses
for the Lender and the Borrower and to insert in their respective places the
following:

If to Lender:

U.S. Bank National Association, as Trustee

c/o Wells Fargo Bank, N.A.,

Wells Fargo Commercial Mortgage Servicing,

MAC D 1086-120,

550 S. Tryon Street, 14th Floor,

Charlotte, NC 28202

 

13



--------------------------------------------------------------------------------

Re: WBCMT 2007-C33, Loan No. 069000011

Facsimile No.: (704) 715-0036

With a copy to:

LNR Partners, LLC

1601 Washington Avenue

Miami Beach, Florida 33139

Attn: Director of Servicing

Re: WBCMT 2007-C33, Loan No. 069000011

Facsimile No.: (305) 695-5601

If to Borrower:

Spirit SPE Portfolio 2007-2, LLC

14631 N. Scottsdale Road, #200

Scottsdale, Arizona 85254

Attn: Joni Barrett

Telephone: (480) 315-6592

E-mail: jbarrett@spiritfinance.com

With a copy to:

Latham Watkins LLP

233 S. Wacker Drive, Suite 5800

Chicago, Illinois 60606

Attn: Robert Buday, Esq.

Telephone: (312) 777-7050

8. Borrower Confirmation of Loan Documents. Neither the consummation of the
Requested Actions nor anything contained herein shall limit, impair, terminate
or revoke the obligations of Borrower under the Loan Documents, and such
obligations shall continue in full force and effect in accordance with the
respective terms and provisions of the Loan Documents, as modified hereby.
Borrower hereby ratifies and agrees to pay when due all sums due or to become
due or owing under the Note, the Security Instrument, the Loan Agreement or the
other Loan Documents and shall hereafter faithfully perform all of its
obligations under and be bound by all of the provisions of the Loan Documents,
as modified hereby, and hereby ratifies and reaffirms all of its obligations and
liabilities under the Note, the Security Instrument, the Loan Agreement and the
other Loan Documents, as modified hereby.

9. Guaranty and Environmental Indemnity.

(a) Confirmation of Existing Guarantor. Neither the consummation of the
Requested Actions nor anything contained herein shall limit, impair, terminate
or revoke the obligations of Existing Guarantor under the Guaranty or under the
Environmental Indemnity. The Guaranty and the Environmental Indemnity shall
continue in full force and effect in accordance with the terms and provisions of
the Guaranty and the Environmental Indemnity. Existing Guarantor hereby ratifies
and reaffirms all of its

 

14



--------------------------------------------------------------------------------

obligations and liabilities under the Guaranty and the Environmental Indemnity.
The Guaranty and the Environmental Indemnity constitute the valid, legally
binding obligation of Existing Guarantor, enforceable against Existing Guarantor
in accordance with their respective terms. By Existing Guarantor’s execution
hereof, Existing Guarantor waives and releases any and all defenses, affirmative
defenses, setoffs, claims, counterclaims and causes of action of any kind or
nature which Existing Guarantor has asserted, or might assert, against any of
Lender Parties (as hereinafter defined) which in any way relate to or arise out
of the Guaranty or the Environmental Indemnity or any of the other Loan
Documents.

(b) Assumption by New Guarantor of Guaranty and Environmental Indemnity. On the
Offering Date, New Guarantor assumes on a joint and several basis with Existing
Guarantor and agrees to be liable and responsible for and bound by all of
Existing Guarantor’s obligations, agreements and liabilities, including but not
limited to the jury waiver and other waivers set forth therein, under the
Guaranty, as amended by the terms hereof, and the Environmental Indemnity as
fully and completely as if New Guarantor had originally executed and delivered
such Guaranty, as amended by the terms hereof, and the Environmental Indemnity,
as an Indemnitor thereunder. New Guarantor further agrees to pay, perform and
discharge each and every obligation of payment and performance of any guarantor
under, pursuant to and as set forth in the Guaranty, as amended by the terms
hereof, and the Environmental Indemnity at the time, in the manner and otherwise
in all respects as therein provided. For the avoidance of doubt, and without
limitation, such assumption and agreement of New Guarantor is not limited to
obligations, agreements and liabilities arising after the date of this Agreement
but relates to and includes all obligations, agreements and liabilities of
“Guarantor” under or in connection with the Guaranty, as amended by the terms
hereof, and the Environmental Indemnity without regard to the time period with
respect to which the same arose or may hereafter arise, whether prior to, on or
as of, or after the date of this Agreement. New Guarantor’s assumption of the
Guaranty, as amended by the terms hereof, and the Environmental Indemnity on a
joint and several basis with Existing Guarantor set forth herein (i) is
absolute, unconditional and is not subject to any defenses, waivers, claims or
offsets arising prior to the date of this Agreement, and (ii) shall not be
affected or impaired by any agreement, condition, statement or representation of
any person or entity other than any written agreement, condition, statement or
representation of Lender executed concurrently herewith or after the date
hereof. Without limiting the generality of the foregoing assumption of the
Guaranty by New Guarantor on a joint and several basis with Existing Guarantor,
New Guarantor, on the Offering Date, specifically ratifies, reaffirms and
confirms the obligations, warranties and representations of “Guarantor” as set
forth in the Guaranty, as amended by the terms hereof, and as an “Indemnitor” as
set forth is the Environmental Indemnity.

10. Same Indebtedness; Priority of Liens Not Affected. This Agreement and the
execution of the other documents required to be executed in connection herewith
do not constitute the creation of a new debt or the extinguishment of the debt
evidenced by the Loan Documents, nor will they in any way affect or impair the
liens and security interests created by the Loan Documents. Borrower agrees that
the lien and security interests created by the Security Instrument continue to
be in full force and effect, unaffected and unimpaired by this Agreement and
that said liens and security interests shall so continue in their perfection and
priority until the Indebtedness secured by the Loan Documents is fully
discharged.

 

15



--------------------------------------------------------------------------------

11. Release and Covenant Not to Sue. Each of Borrower, Existing Guarantor and
New Guarantor on behalf of itself and its affiliates, heirs, successors and
assigns (collectively, “Releasing Parties”), hereby releases and forever
discharges Lender, any trustee of the Loan, any servicer of the Loan, each of
their respective predecessors-in-interest and successors and assigns, together
with the officers, directors, partners, employees, investors, certificate
holders and agents of each of the foregoing (collectively, the “Lender
Parties”), from all debts, accountings, bonds, warranties, representations,
covenants, promises, contracts, controversies, agreements, claims, damages,
judgments, executions, actions, inactions, liabilities, demands or causes of
action of any nature, at law or in equity, known or unknown, which any Releasing
Party now has by reason of any cause, matter, or thing through and including the
date hereof relating in any manner whatsoever to matters arising out of: (a) the
Loan, including, without limitation, its funding, administration and servicing;
(b) the Loan Documents; (c) the Property; (d) any reserve and/or escrow balances
held by Lender or any servicers of the Loan; or (e) the Requested Actions. Each
of Borrower, Existing Guarantor and New Guarantor, on behalf of itself and its
affiliates, heirs, successors and assigns, covenants and agrees never to
institute or cause to be instituted or continue prosecution of any suit or other
form of action or proceeding of any kind or nature whatsoever against any of the
Lender Parties by reason of or in connection with any of the foregoing matters,
claims or causes of action.

12. Indemnity. Borrower and each Guarantor, jointly and severally, agree to
reimburse, defend, indemnify and hold Lender Parties harmless from and against
any and all liabilities, claims, damages, penalties, reasonable expenditures,
losses or charges (including, but not limited to, all reasonable legal fees and
court costs), which may now or in the future be undertaken, suffered, paid,
awarded, assessed or otherwise incurred as a result of or arising out of any
fraudulent conduct of Borrower, Existing Guarantor or New Guarantor in
connection with this Agreement or of any breach of any of the representations or
warranties made in Section 2(d) or 2(k) hereof in any material respect.

13. Costs and Expenses. The following fees, costs and expenses charged or
incurred by Lender as a result of the Loan to Borrower in connection with the
Requested Actions, this Agreement and the actions contemplated hereunder shall
be the obligations of Borrower and paid by Borrower on or prior to the
consummation of the Requested Actions (except as otherwise provided herein):
(i) reasonable attorney’s fees incurred by Lender’s counsel or Servicer’s
counsel; (ii) any mortgage, intangible and like taxes which may be due and
payable on account of the Loan; (iii) any title search fees and premiums for
title endorsements required by Lender; (iv) all out of pocket costs and expenses
incurred by Lender or Servicer, including but not limited to, Lender’s
administration fees; (v) a fee in the amount of one percent (1.0%) of the
outstanding principal balance of the Note, half of which was paid to Lender by
Borrower prior to the date hereof and the remainder of which shall be paid by
Borrower on or before the consummation of the Requested Actions); and
(vi) rating agency fees and expenses, if applicable (collectively, the “Costs
and Expenses”). The effectiveness of this Agreement is subject to and
conditioned upon payment by Borrower of the foregoing fees, costs and expenses.
If this Agreement becomes null and void, pursuant to Section 3 above, or
otherwise, Borrower shall pay the amounts set forth in subsections (i), (ii),
(iii), (iv), and (vi), but shall not have any obligation to pay the remaining
half of the amount set forth in subsection (v) above. To the extent that
Borrower fails to satisfy any obligation under this Section 13, Guarantor shall
be liable for any and all Costs and Expenses.

 

16



--------------------------------------------------------------------------------

14. Notices. With respect to all notices or other written communications
hereunder, such notice or written communication shall be given, and shall be
deemed effective, pursuant to Section 10.6 of the Loan Agreement, as amended by
this Agreement.

15. Loan Documents. This Agreement and all other documents executed in
connection herewith shall each constitute a Loan Document for all purposes under
the Note, the Security Instrument, the Loan Agreement and the other Loan
Documents. All references in each of the Loan Documents to the Loan Agreement
shall be deemed to be a reference to the Loan Agreement as amended by this
Agreement and as the same may be further amended, restated, replaced,
supplemented, renewed, extended or otherwise modified from time to time. All
references in each of the Loan Documents to the Loan Documents or to any
particular Loan Document shall be deemed to be a reference to such Loan
Documents as amended by this Agreement, and as the same may be further amended,
restated, replaced, supplemented, renewed, extended or otherwise modified from
time to time. All references in the Loan Documents to a particular section of a
Loan Document shall be deemed to be a reference to the particular section of
such Loan Document as amended by this Agreement, and as the same may be further
amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time.

16. No Other Amendments. Except as expressly amended hereby, each Original Loan
Document shall remain in full force and effect in accordance with its terms and
provisions, without any waiver, amendment or modification of any provision
thereof.

17. No Further Modifications. This Agreement may not be amended, modified or
otherwise changed in any manner except by a writing executed by all of the
parties hereto.

18. Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, such provision shall be deemed to have been modified
to the extent necessary to make it valid, legal and enforceable. The validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

19. Successors and Assigns. This Agreement is binding on, and shall inure to the
benefit of the parties hereto, their administrators, executors, and successors
and assigns; provided, however, that each of Borrower and each Guarantor may
only assign its rights hereunder to the extent permitted in the Loan Documents.

20. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to the
conflict of laws provisions of said state.

21. Entire Agreement. This Agreement constitutes all of the agreements among the
parties relating to the matters set forth herein and supersedes all other prior
or concurrent oral or written letters, agreements and understandings with
respect to the matters set forth herein.

 

17



--------------------------------------------------------------------------------

22. Counterparts. This Agreement may be signed in any number of counterparts by
the parties hereto, all of which taken together shall constitute one and the
same instrument.

23. WAIVER OF TRIAL BY JURY. BORROWER, GUARANTOR, AND LENDER EACH HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
AGREEMENT, THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER, GUARANTOR, AND LENDER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER AND GUARANTOR.

[Signatures appear on the following pages]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the day and year first above written.

 

LENDER: U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
WACHOVIA BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-C33 By:   LNR Partners, LLC, a Florida limited
liability company, successor by statutory conversion to LNR Partners, Inc., a
Florida corporation, as attorney-in-fact   By:   /s/ Arnold Shulkin   Name:  
Arnold Shulkin   Title:   Vice President

[Signatures continue on next page]



--------------------------------------------------------------------------------

BORROWER: SPIRIT SPE PORTFOLIO 2007-2, LLC, a Delaware limited liability company
By:   /s/ Peter M. Mavoides Name:   Peter M. Mavoides Title:   President and COO

[Signatures continue on the next page]



--------------------------------------------------------------------------------

EXISTING GUARANTOR: SPIRIT REALTY CAPITAL, INC. (f/k/a Spirit Finance
Corporation), a Maryland corporation By:   /s/ Peter M. Mavoides Name:   Peter
M. Mavoides Title:   President and COO

[Signatures continue on the next page]



--------------------------------------------------------------------------------

NEW GUARANTOR: SPIRIT REALTY, L.P., a Delaware limited partnership, successor by
statutory conversion to Spirit Finance Acquisitions, LLC, a Delaware limited
liability company By:   Spirit General OP Holdings, LLC, a Delaware limited
liability company, its general partner   By:   /s/ Peter M. Mavoides   Name:  
Peter M. Mavoides   Title:   President and COO